Litz, Judge:
This is an action in assumpsit for the recovery of damages on account of the alleged breach of covenant of special warranty of title in a deed, dated November 1st, 1902, from defendant to plaintiff conveying to the plaintiff, in consideration of $2500.00, a tract of land containing 225 acres more or less, situate in Roane county, West Virginia; on the ground that plaintiff has been evicted .from the land by superior, independent title.
The plaintiff’s declaration contains the common counts and a special count, setting up the special covenant and its alleged breach.
The action of the circuit court overruling the demurrer to the common counts and sustaining it to the special count is affirmed.

Affirmed.